     Case: 1:20-cv-03276 Document #: 39 Filed: 08/05/21 Page 1 of 1 PageID #:245

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Ambassador Animal Hospital, Ltd., et al.
                                               Plaintiff,
v.                                                            Case No.: 1:20−cv−03276
                                                              Honorable John F. Kness
Roadrunner Pharmacy, Inc., et al.
                                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 5, 2021:


        MINUTE entry before the Honorable John F. Kness: On 8/5/2021, the parties filed
an executed "Stipulation of Dismissal" [38] explaining that they jointly stipulate to the
dismissal of this action. Accordingly, the case is dismissed without prejudice in
accordance with the terms of the parties' stipulation and by operation of Rule
41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. See Nelson v. Napolitano, 657
F.3d 586, 587 (7th Cir. 2011) (Rule 41(a)(1)(A) notice of dismissal "is self−executing and
effective without further action from the court"). Each party is to bear its own fees and
costs. All pending motions are dismissed as moot. Civil case terminated. Mailed notice(ef,
)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
